             Case 1:16-cv-00372-LM Document 187 Filed 04/18/19 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW HAMPSHIRE


IN RE:                                              MDL NO. 2753

ATRIUM MEDICAL CORP. C-QUR                          MDL Docket No. 1:16-md-02753-LM
MESH PRODUCTS LIABILITY
LITIGATION                                          Applies to All Cases



                  JOINT MOTION TO EXTEND DEADLINES SET FORTH
                         IN CASE MANAGEMENT ORDER 3H

        The parties to the above matter jointly move to extend the deadlines set forth in Case

Management Order 3H, and state as follows:

        1.       As indicated in the parties’ Joint Agenda submitted to this Court for the March

14, 2019 status conference (Doc. No. 1090), the parties require additional time to complete the

depositions of the physicians for the Initial Discovery Pool plaintiffs; motions to dismiss the

initial discovery pool plaintiffs are pending; initial discovery regarding the newly selected Initial

Discovery Pool Case (Petersen) continues; and a replacement for Vanwezel and complete initial

discovery as to that plaintiff needs to be completed.

        2.       The parties have conferred and agree to extend the following deadlines by 90

days.

                        Event                              Current Date              New Date

Selection of 8 cases from Initial Discovery Pool           April 1, 2019            July 1, 2019
to proceed with expert discovery
All corporate and case-specific discovery for trial        May 3, 2019             August 1, 2019
pool cases to be completed
Plaintiff’s expert disclosure due in trial pool cases      June 3, 2019          September 3, 2019
Defendant’s expert disclosure due in trial pool            July 12, 2019          October 11, 2019
cases
           Case 1:16-cv-00372-LM Document 187 Filed 04/18/19 Page 2 of 4



Memorandum in support of proposed manner of                 August 2, 2019      October 31, 2019
trial, order of selection of plaintiffs for trial, and
timing of trials re: trial pool cases due
Rebuttal expert reports due in trial pool cases            August 9, 2019      November 7, 2019
Responses to opposing party’s memorandum due               August 16, 2019     November 14, 2019
Court to determine manner of trial, order of               August 30, 2019     December 2, 2019
selection of plaintiffs for trial, and timing re: trial
pool cases
Expert discovery deadline in trial pool cases             September 20, 2019   December 19, 2019
Dispositive or Daubert motions due re: trial pool          October 18, 2019     January 16, 2020
cases
Responses to dispositive or Daubert motions due           November 1, 2019       January 30, 2020
re: trial pool cases
Replies to dispositive or Daubert motions due re:         November 8, 2019       February 6, 2020
trial pool cases
Deadline for Settlement conference for first trial         January 6, 2020        April 6, 2020
pool case
Court to set first trial pool case for trial              February 19, 2020       May 20, 2020


        3. No memorandum of law is necessary as the relief requested herein is in the

discretion of the Court. LR 7.1(a).

        WHEREFORE, the parties respectfully request that this Honorable Court grant

this Joint Motion to Extend Deadlines as set forth above, and grant such other and further relief

as is fair and just.

                                                               Respectfully submitted,


                                                               UPTON & HATFIELD, LLP

Date: April 18, 2019                                           /s/ Russell F. Hilliard
                                                               Russell F. Hilliard (NHBA 1159)
                                                               159 Middle Street
                                                               Portsmouth, New Hampshire 03801
                                                               (603) 436-7046
                                                               rhilliard@uptonhatfield.com




                                                     2
Case 1:16-cv-00372-LM Document 187 Filed 04/18/19 Page 3 of 4



                                       Susan A. Lowry (NHBA 18955)
                                       10 Centre Street, P.O. Box 1090
                                       Concord, New Hampshire 03302
                                       (603) 224-7791
                                       slowry@uptonhatfield.com

                                       MOTLEY RICE, LLC
                                       Jonathan D. Orent
                                       55 Cedar Street, Suite 100
                                       Providence, Rhode Island 02903
                                       (401)457-7723
                                       (401)457-7708 (fax)
                                       jorent@motleyrice.com


                                       WADLEIGH, STARR &
                                       PETERS, PLLC
                                       /s/ Pierre A. Chabot
                                       Pierre A. Chabot (NHBA #17606)
                                       95 Market Street
                                       Manchester, NH 03101
                                       (603) 669-4140
                                       pchabot@wadleighlaw.com

                                       AKERMAN, LLP
                                       Enjolique D. Aytch, Esq.
                                       Rebecca A. Ocariz, Esq.
                                       Las Olas Centre II, Suite 1600
                                       350 East Las Olas Blvd.
                                       Fort Lauderdale, FL 33301-2229
                                       (954) 463-2700
                                       enjolique.aytch@kerman.com
                                       Rebecca.ocariz@akerman.com


                                       DECHERT, LLP
                                       Mark S. Cheffo, Esq.
                                       Sheila L. Birnbaum, Esq.
                                       Katherine Armstrong, Esq.
                                       Dechert, LLP
                                       Three Bryant Park
                                       1095 Avenue of the Americas
                                       New York, NY 10036-6797
                                       mark.cheffo@dechert.com
                                       Sheila.birnbaum@dechert.com
                                       Katherine.Armstrong@dechert.com

                              3
         Case 1:16-cv-00372-LM Document 187 Filed 04/18/19 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I hereby certify that on this day I forwarded a copy of the within document via the
Court’s ECF system to all counsel of record.


                                                            _/s/ Russell F. Hilliard___________
                                                            Russell F. Hilliard




                                                4
